Citation Nr: 1124336	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Huntington, West Virginia Department of Veterans' Affairs (VA) Regional Office (RO).  

The June 2006 rating decision also addressed the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not perfect an appeal with respect to the tinnitus claim and, in July 2007, he withdrew his appeal for bilateral hearing loss.  Thus, these issues are not currently on appeal.  38 C.F.R. §§ 20.202, 20.204 (2010).  Thereafter, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were granted by a May 2007 rating decision.  In October 2007, he filed a notice of disagreement (NOD) to an October 2007 rating decision which denied his claim for an increased disability rating for bilateral hearing loss and was issued a statement of the case (SOC) in June 2008.  In July 2008, however, the Veteran withdrew this appeal.  Therefore this issue is also not in appellate consideration.  38 C.F.R. § 20.204 (2010).

In September 2008 decision, the Board denied the Veteran's claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  The Veteran appealed the Board's September 2008 decision to the United States Court of Appeals for Veterans Claims (Court) which, by a November 2010 memorandum decision, vacated the Board's September 2008 decision and remanded the case for compliance with the terms of the Court decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for a low back disorder, to include degenerative disc disease.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Regrettably, this case must be remanded again for a VA opinion.  

The Veteran was provided a VA examination in May 2006.  In this examination X-ray findings revealed an impression of degenerative disc disease, most pronounced at L1-2 and L2-3.  The Veteran was diagnosed with herniated L3-L4.  The examiner opined that the Veteran's current back problems are not the result of his military service.  He explained in his rationale that, the Veteran had no recollection of injury or treatment in service.  The examiner also found that if his condition of herniated L3-L4 had been caused in service, the Veteran would have been unable to work as a coalminer for 28 years.  He concluded that Veteran gave a history of subacute progression culminating in severe pain in 1999 which prevented him from walking, and it was more likely than not that this was the cause of his current problem.  

While the VA examiner provided an opinion with a rationale regarding the Veteran's etiology of his current low back disorder, his rationale was limited only to the diagnosed herniated L3-L4 and did not address the X-ray impression of degenerative disc disease, most pronounced at L1-2 and L2-3.  As such, the Board finds the opinion expressed in the May 2006 VA examination report is incomplete as it did not address the etiology of the Veteran's degenerative disc disease involving the lumbar vertebrae at L1-2 and L2-3.  Therefore, a remand is warranted to obtain a VA opinion that addresses whether the Veteran's currently diagnosed degenerative disc disease, most pronounced at L1-2 and L2-3, as shown by X-ray evidence, was caused by or the result of his active service.

While the May 2006 VA opinion was incomplete, the Board finds the actual clinical findings contained in the VA examination report are still adequate as the Veteran was provided all testing necessary, including X-rays and range of motion testing, and the VA examiner reviewed both the history provided by the Veteran and the claims file, including the private and service medical records, in formulating his conclusion as to the etiology of the diagnosed herniated L3-L4.  Therefore affording the Veteran a whole new VA examination for the issue on appeal is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims file to the same VA examiner who performed the May 2006 VA examination, or, if unavailable, a similar specialist, to review the claims file, including: (1) the service treatment records; (2) the May 2006 VA examination; (3) the private medical records; (4) the hearing transcript; (5) and a copy of this remand.  

The examiner is then asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed degenerative disc disease most pronounced at L1-2 and L2-3 (as demonstrated by X-ray in the May 2006 VA examination):  (i) had its onset during the Veteran's period of active duty from June 1963 to March 1966; or, (ii) that such disorder was caused by any incident or event that occurred during such period?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner finds that they cannot provide an opinion as it would be speculative to conclude that the disability was causally or etiologically connected to service, the examiner should explain the reasons for why such opinion would be too speculative.  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


